Citation Nr: 1416246	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus or service-connected psychiatric disability, to include medications prescribed for treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to February 1970, to include service in the Republic of Vietnam.  

This matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied service connection for erectile dysfunction secondary to diabetes mellitus.  Additionally, the Veteran testified at a hearing before the undersigned judge.  At that hearing, the Veteran claim that his erectile dysfunction may be secondary to a psychiatric disability or medications prescribed for treatment.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran alleges that erectile dysfunction is caused by or aggravated by a service-connected diabetes mellitus, service-connected psychiatric disability, or medications for treatment of those disabilities.  The Veteran was provided a June 2011 VA examination to determine the etiology of erectile dysfunction.  The examiner provided an opinion that was not responsive as to whether the Veteran's current erectile dysfunction was caused by or aggravated by diabetes mellitus.  Additionally, there is no opinion regarding whether the Veteran's erectile dysfunction is caused by or aggravated by a service-connected psychiatric disability or medications prescribed for treatment.  The Board therefore concludes that an additional VA examination is needed to determine whether the Veteran's currently diagnosed erectile dysfunction is related to his service-connected diabetes mellitus or psychiatric disability, to include medications prescribed for treatment.  38 C.F.R. §§ 3.159(c)(4), 3.327 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  Any appropriate diagnostic testing or specialist consultation should be undertaken, if deemed necessary.  The examiner should provide an explanation for any opinion reached and should refer to the clinical data in the record that supports the opinion.  The examiner should provide the following:

(a) Is it at least as likely as not (50 percent or greater probability) that erectile dysfunction was caused by service-connected diabetes?  

(b) Is it at least as likely as not (50 percent or greater probability) that erectile dysfunction was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected diabetes?  

(c) Is it at least as likely as not (50 percent or greater probability) that erectile dysfunction was caused by a service-connected psychiatric disability or medications prescribed for treatment?  

(d) Is it at least as likely as not (50 percent or greater probability) that erectile dysfunction was aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected psychiatric disability or medications prescribed for treatment?  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

